1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                 ***

6     EDWARD SLADE,                                      Case No. 3:19-cv-00641-MMD-CLB

7                                   Petitioner,                         ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                                Respondents.
10

11          Petitioner has filed an application to proceed in forma pauperis (ECF No. 4).

12   However, the Court finds that Petitioner is able to pay the full filing fee of five dollars

13   ($5.00).

14          It is therefore ordered that the application to proceed in forma pauperis (ECF No.

15   4) is denied. Petitioner will have 45 days from the date that this order is entered to have

16   the filing fee of five dollars ($5.00) sent to the Clerk of Court. Failure to comply will result

17   in the dismissal of this action.

18          The Clerk of Court is directed to send Petitioner two copies of this order.

19          It is further ordered that Petitioner must make the necessary arrangements to have

20   one copy of this order attached to the check he submits to pay the filing fee.

21          DATED THIS 21st day of November 2019.

22

23
                                                  MIRANDA M. DU
24                                                CHIEF UNITED STATES DISTRICT JUDGE

25

26

27
28
